EXHIBIT 10.4

FORM OF

PROVIDENT NEW YORK BANCORP

2011 EMPLOYMENT INDUCEMENT STOCK PROGRAM

JACK L. KOPNISKY

RESTRICTED STOCK AWARD NOTICE

 

Jack L Kopnisky

             -        -         Name of Award Recipient      Social Security
Number

 

Street Address

 

This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the
Provident New York Bancorp 2011 Employment Inducement Stock Program. Set forth
below are the specific terms and conditions applicable to this Restricted Stock
Award. Attached as Exhibit A are its general terms and conditions.

 

Restricted Stock Award

   (A)    (B)    (C)    (D)    (E)   (F)

Effective Date

   07/06/2011    07/06/2011    07/06/2011    07/06/2011     

Class of Shares*

   Common    Common    Common    Common    Common   Common

No. of Awarded Shares*

   7,387    7,387    7,387    7,389    [    ]   [    ]

Type of Award (Escrow or Legended Certificate)

   Escrow    Escrow    Escrow    Escrow     

Vesting Date*

   07/06/2012    07/06/2013    07/06/2014    07/06/2015    n/a   n/a

 

* Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

By signing where indicated below, Provident New York Bancorp (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Restricted Stock Award Recipient acknowledges receipt of this Restricted
Stock Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein

 

PROVIDENT NEW YORK BANCORP     AWARD RECIPIENT By  

/s/ Dan Rothstein

   

Jack L Kopnisky

  Name:   Dan Rothstein             Print Name   Title:  

Executive Vice President,

Regulatory Counsel & Chief Risk Officer

   

/s/ Jack L Kopnisky

        Recipient’s Signature

Instructions: This page should be completed by or on behalf of the Executive
Compensation Committee. Any blank space intentionally left blank should be
crossed out. A Restricted Stock Award consists of shares granted with uniform
terms and conditions. Where shares granted under a Restricted Stock Award are
awarded on the same date with varying terms and conditions (for example, varying
vesting dates), the awards should be recorded as a series of grants each with
its own uniform terms and conditions.



--------------------------------------------------------------------------------

EXHIBIT A

PROVIDENT NEW YORK BANCORP

2011 EMPLOYMENT INDUCEMENT STOCK PROGRAM STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD NOTICE FOR JACK L. KOPNISKY

General Terms and Conditions

Section 1. Size and Type of Award. The shares of Common Stock of Provident New
York Bancorp (“Shares”) covered by this Award (“Awarded Shares”) are listed on
the Restricted Stock Award Notice. The Restricted Stock Award Notice designates
the Awarded Shares as Escrow. Awarded Shares are subject to all of the terms and
conditions of this Award Notice and the Provident Bancorp, Inc. 2004 Stock
incentive Plan (“Plan”)

Your Awarded Shares will be held in the name of the Plan Trustee on a pooled
basis with other Awarded Shares. If permitted by the administrative committee,
you may elect to be taxed on shares that are transferred to you in certificated
form immediately upon their transfer to you instead of later when they vest. If
you make this election, you will be required to include in ordinary income, for
the taxable year in which the transfer of certificates occurs, an amount equal
to the fair market value of the shares on the transfer date. Provident New York
Bancorp may be allowed to claim a tax deduction, for compensation expense, in a
like amount. You make this election by filing a statement of election containing
specified items of information with the Internal Revenue Service within thirty
days after the date of transfer of the shares to you. You must give a copy of
the statement you file to Provident New York Bancorp and Provident Bank.

If you make this election, the vesting of your awards will not subject you to
further income tax.

Section 2. Vesting.

(a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
the Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date. A stock certificate
evidencing unrestricted ownership will be transferred to you.

(b) Vesting Conditions. There are conditions you must satisfy before your
Restricted Stock Award will vest:

Employees. If you receive your Restricted Stock Award for services as an officer
or employee, you must remain in continuous service from the Effective Date shown
on the Restricted Stock Award Notice through the relevant Vesting Date

(c) Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Awarded Shares that are scheduled to vest on that
date. When you forfeit Awarded Shares, all of your interest in the Awarded
Shares will be canceled and any stock certificate or other evidence of ownership
must be returned to the Plan Trustee to be used for future awards to others. You
agree to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares. In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.

(d) Accelerated Vesting. All of your Awarded Shares that have not previously
vested will become fully vested immediately, and without any further action on
your part, in the event of your death or Disability (as defined in the Plan)
before your termination of service with the Company. In addition, if your
service terminates due to Retirement (as defined in the Plan) or in the event a
Change of Control (as defined in the Plan) occurs before you terminate service
with the Company, then any Awarded Shares not theretofore forfeited shall become
immediately vested on the date of your Retirement or Change of Control. You may
designate a Beneficiary to receive any Awarded Shares that vest upon your death
using the Beneficiary Designation attached as Appendix A. To qualify for
Retirement, you must, as of the termination date, have attained age 65, or
attained age 55 and have at least 10 consecutive years of service, and must
enter into a retirement agreement with the Company in a form approved by the
Committee under which you agree, for a period of 2 years, to provide consulting
services to the Company and Provident Bank and to refrain from competing with or
soliciting employees and customers of the Company and Provident Bank.

(e) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Provident Bank.

Section 3. Dividends. Your Awarded Shares are designated as Escrow: you will
receive the dividends on an unrestricted basis, but they will be paid to you by,
and will be taxable in the same manner as other compensation paid to you by, the
Company; by signing this Award Notice and accepting its terms, you direct the
Plan Trustee to remit to the Company for payment to you any dividends that may
be received as the record holder of your unvested Awarded Shares.

 

Page 1 of 3



--------------------------------------------------------------------------------

Section 4. Voting Rights. You shall have the right to control all voting rights
relating to all unvested Awarded Shares. If your Awarded Shares are Legended
Certificates, you will receive proxy materials for voting in the same manner as
other shareholders with Shares in brokerage accounts. If your unvested Awarded
Shares are held by the Plan Trustee, the Plan Trustee will ask you for voting
directions and will follow your directions in voting your unvested Awarded
Shares.

Section 5. Taxes. Where any person is entitled to receive Shares pursuant to the
Restricted Stock Award granted hereunder, the Company shall have the right to
require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.

Section 6. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Recipient, to the Recipient’s address as shown in the Company’s
records.

Section 7. Restrictions on Transfer. The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such award be liable for or subject to debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a Beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of Provident New York Bancorp

Section 8. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the Company and the Recipient and their respective
heirs, successors and assigns.

Section 9. Construction of Language. Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Agreement, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.

Section 10. Governing Law. This Agreement shall be construed, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of laws principles thereof, except to the extent that such laws are
preempted by the federal law. The federal and state courts having jurisdiction
in Rockland County, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan. By accepting
any Award granted under this Agreement, the Recipient, and any other person
claiming any rights under the Agreement, agrees to submit himself, and any such
legal action as he shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.

Section 11. Amendment. This Agreement may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.
This Agreement amends and supersedes any Restricted Stock Award Notice having
the same effective date.

Section 12. Plan Provisions Control. This Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this award were being made under the
Plan In the event of any conflict between the provisions of the Plan and the
provisions of this Agreement, the terms of the Plan, which are incorporated
herein by reference, shall control. By signing this Agreement, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Agreement, and any document signed by an authorized representative of
the Company that is designated as an amendment of the Plan or this Agreement.

 

Page 2 of 3



--------------------------------------------------------------------------------

APPENDIX A TO RESTRICTED STOCK AWARD NOTICE

Beneficiary Designation Form - Restricted Stock

 

GENERAL

INFORMATION

  Use this form to designate the Beneficiary(ies) who may receive Restricted
Stock Awards that become vested at your death.    

Name of Person

              Social Security Number       

Making Designation

    

 

    

                —         —                

   

BENEFICIARY

DESIGNATION

  Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

 

A PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:

 

                Name                               Address           
        Relationship                          Birthdate             Share

 

    

 

    

 

    

 

   

 

  %       

 

                 

 

    

 

    

 

    

 

   

 

  %       

 

                 

 

    

 

    

 

    

 

   

 

  %                         Total    =    100%                             B
CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Options:                                             Name                      
        Address                    Relationship             
        Birthdate             Share

 

    

 

    

 

    

 

   

 

  %       

 

                 

 

    

 

    

 

    

 

   

 

  %       

 

                 

 

    

 

    

 

    

 

   

 

  %                      Total    =     100%

   

LOGO [g202366signherelogo.jpg]     

 

I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Provident New York
Bancorp prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Options.

 

       

 

    

 

    Your Signature      Date                          

-------------------------------------------------------------- Internal Use Only
---------------------------------------------------------------

 

This Beneficiary Designation was received by the Corporate Secretary of
Provident New York Bancorp on the date indicated.

       Comments    

By

 

 

  

 

          

Authorized Signature

  

Date

        